Citation Nr: 0838630	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disorder, to include sub acute bursitis.

2.	Entitlement to service connection for a right 
ankle/lateral ligamentous sprain.

3.	Entitlement to service connection for facial herpes on the 
right side of the mouth. 

4.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1996 to 
February 1997 and from June 1999 to September 2000.  He also 
had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the National 
Guard from August 1995 to September 2000.    

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for bilateral hearing loss, 
subacute bursitis of the left shoulder, bilateral ankle 
sprains with lateral ligamentous strain and weakness, and a 
facial rash.  At this time the RO also denied service 
connection for gastrointestinal reflux disease and a left eye 
lesion, but granted service connection for athlete's foot of 
the left foot and patellofemoral pain disorder of the 
bilateral knees with synovitis.  The RO issued a notice of 
the decision in October 2001, and the veteran timely filed a 
Notice of Disagreement (NOD) that same month.  Subsequently, 
in June 2004 the RO provided a Statement of the Case (SOC), 
and thereafter, in August 2004, the veteran timely filed a 
substantive appeal as to the denial of service connection for 
bilateral hearing loss, a left shoulder disorder, a right 
ankle disorder and a facial skin rash (also claimed as facial 
herpes).  The RO issued a Supplemental Statement of the Case 
(SSOC) in November 2005.

The veteran requested a video conference hearing on this 
matter, which was held in March 2006 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  In June 
2006 the Board remanded the case for additional development, 
to include providing complete Veterans Claims Assistance Act 
(VCAA) notification, contacting various records depositories 
in an attempt to acquire any outstanding service records, and 
providing appropriate VA medical examinations, if necessary.  
The Appeals Management Center (AMC)/RO thereafter issued an 
SSOC in June 2008.  

The Board finds that the AMC/RO complied with the June 2006 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The Board also notes that documents, to include a VA Form 21-
22 received in December 2007, reflects that the veteran 
appointed Disabled American Veterans as his accredited 
representative, but a subsequent June 2008 fax and VA Form 
646 show that the Oregon Department of Veterans' Affairs is 
the veteran's representative.  In September 2008 the Board 
sent the veteran a letter seeking to clarify which of these 
two entities the veteran wished to represent him, and in 
reply, the veteran indicated that he Oregon Department of 
Veterans' Affairs was his current representative.  A VA Form 
21-22, signed by the veteran and received by the Board in 
October 2008, confirms this latter appointment.    

Finally, the veteran, in his October 2000 claim, has 
indicated that he experiences radiating pain from the left 
shoulder, and during his March 2006 video conference hearing, 
he testified that his left upper extremity at times "goes 
numb", both of which he attributes to his (service-connected 
as the result of the instant Board decision) left shoulder 
disability.  See Hearing Transcript at 13.  In addition, the 
veteran has stated, in his October 2001 NOD and during his 
video conference hearing, that he experiences hair loss in 
the area on the right side of the mouth where he has 
recurrent, now service-connected, facial herpes outbreaks.  
See Hearing Transcript at 9.  As the Board has granted 
service connection for the left shoulder and facial herpes 
disabilities, it refers the matters raised by the record to 
the RO for further action, which should include adjudication 
of the claims for service connection for left upper extremity 
neuropathy and loss of facial hair on the right side of the 
mouth, as secondary to the appropriate service connected 
disabilities, after providing proper VCAA notification.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran has been diagnosed with subacute bursitis with 
chronic pain of the left shoulder; the evidence falls at 
least in relative equipoise as to whether this disorder 
was present during his period of active service, and the 
only competent medical opinion of record causally relates 
the left shoulder disorder to the veteran's period of 
active service.

3.	The veteran has been diagnosed with right ankle sprain 
with lateral ligamentous sprain with weakness and chronic 
pain; the evidence falls at least in relative equipoise as 
to whether this disorder was present during his period of 
active service, and the only competent medical opinion of 
record causally relates the current right ankle disorder 
to the veteran's period of active service.

4.	The veteran currently has a diagnosis of recurring facial 
herpes on the right side of the mouth; the evidence falls 
at least in relative equipoise as to whether this   
disease was present during his period of active service 
and whether there is a nexus between the facial rash and 
his period of active service.

5.	The competent medical evidence of record, to include a 
recent audiological examination, discloses that the 
veteran does not have a hearing loss "disability," as 
defined by the applicable VA regulation. 




CONCLUSIONS OF LAW

1.	Service connection for subacute bursitis of the left 
shoulder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.	Service connection for a right ankle/lateral ligamentous 
sprain is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).   

3.	Service connection for facial herpes simplex is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).  

4.	Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

With respect to the veteran's service connection claims for a 
left shoulder disorder, a right ankle disorder and a facial 
rash, diagnosed as facial herpes on the right side of the 
mouth, because the Board, below, has granted these claims, a 
further discussion of VCAA duties is unnecessary at this 
time.  With respect to the veteran's service connection claim 
for bilateral hearing loss, the Board addresses the VCAA 
duties below.   

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the information it failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession, and it further apprised the veteran of the 
manner in which VA calculates disability ratings and assigns 
effective dates in accordance with Dingess.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2001 RO decision that is the subject of this appeal 
in its June 2006 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the June 2008 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.          

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA audiological examinations, the most 
recent of which occurred in May 2008, which were thorough in 
nature and adequate for the purposes of deciding the claim.  
Service and post-service audiological examinations, to 
include recent audiometric testing, have ruled out a hearing 
loss disability as defined by the applicable VA regulation, 
38 C.F.R. § 3.385.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, despite the lack of evidence of such a 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

b. Hearing Disability
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a "disability" 
when: (1) the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or 
greater; or (2) the auditory thresholds for at least three of 
the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
Currently, the veteran is service connected for 
patellofemoral pain disorder with synovitis of both knees, 
onychomycosis of the left foot, tinea pedis of the left foot, 
tinea cruris of the groin area, gastroesophageal reflux 
disease with hiatal hernia and a chronic left ankle sprain.

August 1995 and March 1999 Reports of Medical Examination for 
Enlistment contain normal clinical assessments of the face, 
upper extremities, lower extremities and the ears.  His 
August 1995 audiological examination revealed the following 
results: For the right ear, decibels of 10, 10, 5, 15 and 10 
were reported for frequencies of 500, 1000, 2000, 3000 and 
4000 hertz respectively; and for the left ear, decibels of 
10, 10, 0, 10 and 0 were reported at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz respectively.  His March 
1999 audiological examination revealed the following results: 
For the right ear, decibels of 0, 0, 0, 10 and 10 were 
reported for frequencies of 500, 1000, 2000, 3000 and 4000 
hertz respectively; and for the left ear, decibels of 0, 5, 
0, 10 and 15 were reported at frequencies of 500, 1000, 2000, 
3000, and 4000 hertz respectively.  In his companion Reports 
of Medical History the veteran indicated that he had no 
hearing loss, no foot trouble or shoulder problems, and no 
skin diseases.  

A February 2000 Report of Medical Examination contains normal 
clinical evaluations of the face, ears, mouth and upper 
extremities.  The report reflects an abnormal clinical 
assessment of the lower extremities, attributed to 
patellofemoral pain syndrome of the knee.  In his February 
2000 Report of Medical History, the veteran indicated that he 
did not have any foot trouble, skin diseases, sexually 
transmitted diseases or a painful shoulder.  

In May 2001 the veteran underwent a VA audiological 
examination; the clinician did not review the claims file.  
At this time the veteran endorsed having hearing loss as well 
as in-service loud noise exposure.  Audiological testing 
yielded the following results: For the puretone threshold 
test, in the right ear, decibels of 10, 10, 5, 10 and 15 were 
reported for frequencies of 500, 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 10, 10, 5, 
10 and 15 were reported at frequencies of 500, 1000, 2000, 
3000, and 4000 hertz respectively.  The average of these 
puretone threshold scores amounted to 10 for the right ear 
and 10 for the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 96 percent discrimination for 
both ears.  Based on these data, the audiologist determined 
that the veteran had "hearing within normal limits 
bilaterally." 

Also in May 2001, the veteran submitted to a VA general 
medical examination; the examiner did not review the claims 
file.  At this time, the veteran reported that during his 
period of active service he had a severe cold sore (herpes 
simplex) outbreak on is face with recurrence, which was 
treated with Zovirax.  The outbreak had apparently resolved, 
and a physical examination of the face revealed no current 
rash or other outbreak.  Based on these data, the examiner 
determined that the veteran had no residuals at this time 
from the episodes of herpes simplex outbreaks on the face.   

During a June 2001 VA examination of the joints the veteran 
reported that he had injured his left shoulder while lifting 
a rucksack while on active duty.  At this time, the veteran 
stated that his left shoulder was basically asymptomatic, and 
that he had no pain anteriorily, or loss of range of motion.  
A physical examination revealed that he had slight anterior 
tenderness over the bicipital groove, and a range of motion 
of zero degrees to 170 degrees forward flexion and abduction, 
with 80 degrees of internal and external rotation.  There was 
no evidence of subluxation, and the examiner diagnosed the 
veteran with subacute bursitis of the left shoulder.  

As for the right ankle, the veteran conveyed that he had 
experienced multiple eversions of the ankles during his 
active service.  Currently, he had chronic pain and popping 
of the ankles and suffered frequent eversion events.  He had 
morning stiffness and flares of pain, usually associated with 
activity of some sort, as well as additional instability and 
weakness.  A physical examination of the ankles revealed 
essentially normal appearing architecture, with tenderness 
laterally in the inframalleolar areas of both ankles.  He had 
no swelling of significance, and exhibited zero degrees 
dorsiflexion bilaterally with 30 degrees plantar flexion, 
bilaterally.  The veteran also had moderate lateral 
ligamentous weakness on inversion and eversion maneuvering.  
The clinician diagnosed the veteran with bilateral ankle 
sprain with lateral ligamentous strain and weakness.         
 
June 2001 VA radiographic reports indicate that the veteran 
had no abnormalities of either ankle or of the left shoulder.  
The clinicians noted the veteran's report that he had a 
history of ankle swelling and previous sprains, as well as an 
old left shoulder injury to the AC joint, which occurred 
while the veteran served in the military. 

A February 2004 VA dermatology examination diagnosed the 
veteran with mild onychomycosis and mild tinea pedis of the 
feet as well as tinea cruris of the groin area.  Both these 
skin maladies were part of the same dermatophytosis.  

In March 2005 the RO denied service connection for herpes 
without specifying the location on the veteran's body.  It 
had construed the veteran's August 2004 substantive appeal as 
a new and separate claim for service connection for this 
disorder.

A June 2005 VA dermatology report indicates that the veteran 
had chronic onychomycosis as well as tinea pedis and tinea 
cruris.  In August 2005 the veteran reported an improvement 
of symptoms associated with these skin disorders, to include 
a rash in the feet, thigh and groin areas, although he 
continued to report having itching.  

In February 2006 the veteran submitted a photograph of 
himself and a family member, which he indicated was taken in 
2000, just a few months prior to his discharge from service.  
In this photograph, the veteran clearly has a facial rash on 
the right side of the mouth.

At his March 2006 video conference hearing, the veteran 
testified that he had normal hearing upon his entry to 
service, but that upon his service discharge he and his wife 
noticed that he had difficulty hearing.  Hearing Transcript 
at 3, 11.  He indicated that he had loud noise exposure 
during service when partaking in training.  Hearing 
Transcript at 12.  

The veteran also testified that he had injured his left 
shoulder during active service when he lifted a rucksack 
while stationed at Fort Drum, New York.  Hearing Transcript 
at 4, 5.  At that time, he heard the left shoulder "pop," 
and thereafter consulted with a Lieutenant P. (initial used 
to protect privacy), a physician 's assistant, who informed 
the veteran that he, had dislocated the left shoulder, but 
that it was not a "big deal".  Hearing Transcript at 4-5.  
Lieutenant P. also directed the veteran to "take it easy" 
and gave the veteran light duty.  Hearing Transcript at 5.  
The veteran stated that he consulted with the lieutenant 
about the left shoulder on three to four more occasions after 
the initial injury, but that all he ever received was 
Ibuprofen for pain.  Hearing Transcript at 5.  His left 
shoulder continued to cause him pain, and he noted that it 
constantly dislocates and locks up.  Hearing Transcript at 6, 
13.  The veteran also indicated that he had a history of 
intermittent left hand numbness.  Hearing Transcript at 13.          

Turning to the right ankle issue, the veteran stated that he 
sustained an injury during basic training.  Hearing 
Transcript at 6.  He recalled that he had received treatment 
for swollen and painful ankles at Fort Drum, and that he had 
to wear tennis shoes for a time to relieve the discomfort.  
Hearing Transcript at 6.  Currently, his right ankle 
periodically would swell up or lock up and pop at times.  
Hearing Transcript at 7, 13.  

As for his claim for service connection for a facial rash, 
the veteran stated that he had a cold sore and fever blister 
during his service at Fort Drum, for which Lieutenant P. 
prescribed Zovirax.  Hearing Transcript at 7.  The lieutenant 
had informed the veteran that the face break-out was a form 
of herpes.  Hearing Transcript at 7-8, 14.  Currently, the 
facial rash would come and go a few times yearly according to 
the veteran's stress level.  Hearing Transcript at 9, 14.  He 
also affirmed that he could not grow hair on the side of the 
face near the mouth because of the outbreaks.  Hearing 
Transcript at 9.  The veteran conveyed similar accounts in 
his October 2000 claim and October 2001 NOD.       
  
As reflected in a June 2006 statement, the veteran indicated 
that he received treatment for a right ankle sprain, subacute 
bursitis of the left shoulder and a facial rash at Fort Drum, 
New York between June 2000 and September 2000.  The veteran 
also conveyed that he had treatment for a right ankle sprain 
at Fort Benning, Georgia in 1996, which required him to wear 
tennis shoes.  He noted that after service, he had not 
received any civilian medical care, but only had consulted 
with VA medical professionals.    

A November 2006 document indicates that a records search at 
Fort Benning, Georgia did not produce any of the veteran's 
records, and a December 2006 document indicates that the 
veteran's service records from Fort Drum, spanning June 2000 
through September 2000 had not been retired to the NPRC.  A 
May 2007 letter from the Department of the Army in Fort Drum, 
New York indicates that it had no records for the veteran.  
In April 2008 the veteran underwent a VA examination of the 
left shoulder and right ankle; the physician reviewed the 
claims file.  At this time, the veteran again reported that 
he had injured both the left shoulder and right ankle in 
service, and that currently, he had much pain associated with 
these areas.  He complained of popping, as well as loss of 
strength, range of motion and endurance of the left shoulder 
and right ankle.

A physical examination revealed that the veteran walked with 
a very antalgic gait, favoring both knees and ankles.  He 
could not walk on his toes.  The right ankle had no swelling 
or erythema, and the veteran exhibited range of motion from 
neutral dorsiflexion to 40 degrees of plantar flexion.  He 
had pain throughout all range of motion and was tender around 
the right ankle in many, nonspecific places.  He had no 
palpable instability of the ankle with inversion, eversion 
and Lachman testing, and the physician found that the veteran 
had normal alignment of the ankle and the Achilles tendon in 
both weight-bearing and non weight-bearing positions.       

As for the left shoulder, it had no focal swelling, but the 
veteran did have tenderness throughout the shoulder, and his 
active range of motion was limited due to guarding because of 
pain.  He had forward elevation to 120 degrees, abduction to 
100 degrees, external rotation of 90 degrees and internal 
rotation of 70 degrees.  Upon repetition, the veteran had 
excruciating pain, but there was no change in range of 
motion.  Additionally, the physician noted that "[w]hen 
asked if he had the sensation of the shoulder popping out of 
the joint with maneuvers, he stated it did feel like it was 
popping out, but this was with maneuvers that would not 
likely cause any sort of instability, and are inconsistent."        

X-rays of the left shoulder and the right ankle revealed no 
significant radiographic abnormalities, to include fracture, 
dislocation or significant degenerative changes.  Soft 
tissues in the right ankle appeared unremarkable and the 
ankle mortise was maintained.  Additionally, the veteran's 
left shoulder acromioclavicular and glenohumeral joints were 
maintained without evidence of calcific tendinitis.  

Based on these data, the physician diagnosed the veteran with 
left shoulder chronic pain syndrome and right ankle chronic 
pain syndrome.  He noted that there were some missing service 
records, and that the veteran had complained of pain in the 
left shoulder and the right ankle within one year after his 
service discharge.  Although the physician noted that the 
available service records did not document an injury to 
either area, he nonetheless concluded that it was at least as 
likely as not that these two maladies were related to the 
claimed in-service injuries described by the veteran.  He 
noted, too, that the physical examinations had some 
inconsistencies, which suggested that the veteran was 
exaggerating his symptoms, but stated that he did not doubt 
that the veteran had these extreme subjective symptoms, but 
merely that they were out of proportion to the objective 
findings.

In May 2008 the veteran submitted to a VA audiological 
examination; the examiner reviewed the claims file.  The 
veteran reported that he could not hear most people, and that 
he had been exposed to loud noise during active service in 
the form of gunfire.  Audiological testing yielded the 
following results: For the puretone threshold test, in the 
right ear, decibels of 10, 10, 15, 10 and 15 were reported 
for frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 10, 10, 15, 15 and 
15 were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 12.5 for the right ear and 13.75 
for the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 98 percent discrimination for 
both ears.  Based on these data, the audiologist determined 
that the veteran had "hearing within normal limits 
bilaterally," and that he otherwise had "clinically 
normal" bilateral hearing.   

Also in May 2008, the veteran underwent a VA examination of 
the skin; the physician reviewed the claims file, and noted 
that the veteran's available service records did not make 
mention of a skin rash or herpes on the face, to include the 
right side of the mouth.  The physician noted that the 
veteran provided a photograph, which he stated was taken 
during the time he was on leave from active duty in 2000.  
This photograph, also of record, shows that the veteran had a 
facial rash or outbreak on the right side of his mouth, and 
the veteran again stated that he would have outbreaks about 
twice per year.  

A physical examination of the right corner of the mouth did 
reveal some erythema consistent with changes that occur in 
the healing phases after a herpes simplex outbreak, although 
the veteran did not currently have an outbreak.  The 
physician determined that "it is quite possible that it is 
from recurrent herpes outbreaks and at this point it is 
causing mild cosmetic defect . . . ."  Based on these data, 
the examiner diagnosed the veteran with intermittent herpes 
simplex outbreaks at the right corner of the mouth one or two 
times yearly, with some erythema remaining for some weeks 
after the outbreaks.  As for whether the veteran's current 
facial herpes was likely related to his period of active 
service, the physician determined that although he found no 
documentation of this in service, he nonetheless believed 
"that it is probable that the photograph he supplied was 
from that period of time . . . [and that] certainly it is 
quite plausible that the condition had its onset while he was 
on active duty . . . ."

In June 2008 the veteran indicated that he had no additional 
information to submit in support of his claims.  

b. Discussion
At the outset, the Board comments that relevant service 
medical records that could corroborate the veteran's account 
of in-service treatment for a left shoulder and right ankle 
injury in addition to an outbreak of a facial rash or herpes 
around the mouth could not be located.  In such a case, the 
Board acknowledges that it has a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule," see Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown  
9 Vet. App. 46, 51 (1996) (explaining that precedent does 
"not establish a heightened 'benefit of the doubt,' only a 
heightened duty of the Board to consider applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  

The Board determines that the evidence falls at least in 
relative equipoise with respect to the veteran's claims for 
service connection for a left shoulder disorder and a right 
ankle disorder, in which case, the veteran receives the 
benefit of the doubt in his favor.  In particular, the 
veteran has received diagnoses of subacute bursitis of the 
left shoulder and a right ankle sprain with lateral 
ligamentous sprain in the past, and the most recent 2008 VA 
examiner also diagnosed the veteran with chronic pain 
syndrome of these two joints.  Additionally, although the 
available service medical records do not document the 
veteran's injury to the left shoulder or right ankle or 
treatment for these injuries, which could weigh against these 
claims, he has consistently and credibly recounted since 
October 2000 how he sustained these injuries during service, 
which the Board notes was less than one month after his 
September 2000 service discharge.  Lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness and "may provide sufficient support for 
a claim of service connection".  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  Finally, 
the only competent medical opinion of record, namely the 
April 2008 VA joints examination, weighs in favor of the 
veteran's claims, as the physician determined that it was at 
least as likely as not that the veteran's current left 
shoulder and right ankle maladies were causally related to 
his period of active service.  While there is a paucity of 
abnormal objective findings on these latter examinations, 
diagnoses were entered.  The claims are therefore granted.  

With respect to the veteran's service connection claim for a 
facial rash, diagnosed as facial herpes on the right corner 
of the mouth, the Board similarly determines that the 
evidence falls at least in relative equipoise, and therefore 
the veteran receives the benefit of the doubt to his 
advantage.  Specifically, the most recent May 2008 VA 
physician diagnosed the veteran with herpes of this area of 
the face, and further determined that it was "probable" and 
"plausible" that this disorder first manifested during the 
veteran's period of active service.  The record contains no 
other nexus opinion that would undermine this favorable 
conclusion.  Additionally, although the veteran's service 
medical records do not document that he received in-service 
treatment for a facial rash or a diagnosis of facial herpes, 
which could undermine his claim, he has credibly testified 
that he experienced at least one outbreak during his period 
of active service.  The veteran has also attempted to 
corroborate his account with a photograph, which clearly 
demonstrates that he had experienced an outbreak.  This 
evidence, coupled with the fact that some of the veteran's 
service records could not be located, leads the Board to 
conclude that the evidence falls at least in relative 
equipoise, in which case the veteran receives the benefit of 
the doubt in his favor.  Service connection for a facial 
rash, diagnosed as facial herpes near the right side of the 
mouth, is therefore warranted.    

Finally, the Board determines that the evidence preponderates 
against the veteran's claim for service connection for 
bilateral hearing loss.  In particular, both VA audiological 
examination reports of record, the most recent of which 
occurred only six months ago in May 2008, indicate that the 
veteran has normal hearing.  As reflected by the veteran's 
hearing test scores, he does not have any hearing impairment 
that would constitute a "disability" for VA compensation 
purposes according to 38 C.F.R. § 3.385.  Although the Board 
recognizes the veteran's complaints that he has hearing loss, 
in the absence of a current hearing loss "disability," 
service connection cannot be established.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
claim is denied.   


ORDER

Service connection for subacute bursitis of the left shoulder 
is granted.

Service connection a right ankle/lateral ligamentous sprain 
is granted.

Service connection for facial herpes near the right side of 
the mouth is granted. 

Service connection for bilateral hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


